UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
RECOVERY EFFORT INC.,                                     :                    1/16/2020
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-5641 (VSB)
                      -against-                           :
                                                          :             ORDER
ZEICHNER ELLMAN 7 KRAUSE LLP, et al.,:
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On January 15, 2020, Defendants filed separate motions to dismiss the complaint

pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b). (Docs. 25, 28.) Under Federal

Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under

Rule 12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by February 5, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by February 14, 2020. Defendants’ replies, if any, shall

be served by February 28, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
SO ORDERED.

Dated: January 16, 2020
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
